Title: From Thomas Jefferson to Nicolas & Jacob van Staphorst, 22 June 1788
From: Jefferson, Thomas
To: Nicolas & Jacob van Staphorst


          
            
              Gentlemen
            
            Paris June 22. 1788.
          
          I have duly received your favor of the 22d. May and will take care of your indemnification for the 100 guineas furnished Admiral Paul Jones, should he not otherwise reimburse you which I would beg you to press on him, as may be convenient and decent. I note the disbursement of f18 on account of the stoves from Cologne. As there are already several small advances for which. I have troubled you, and one or two others will occur soon, I would prefer including them in one order, so as to avoid multiplying little debets in your account against the U.S. If you approve of this, I would ask you to state them in a separate account against me, and when I shall have drawn an order in favor of Mr. Van Damme for books, which I expect to do soon, I will desire you to sum all my little articles together, and carry them in a single one to the debet of the U.S.
          Since mine of May 28. on the subject of the bill of exchange for £30. miscarried, Mr. Trumbull has been to Sr. Robert Herreis’s where they informed him, that having sought him in vain, they had returned you the letter. If you will be so good as either to send it back to John Trumbull No. 2. North street, Rathbone place London, or to send me a duplicate of the bill of exchange, I will be obliged to you, and have the honour to be with sincere esteem & attachment Gentlemen your most obedt. humble servt,
          
            Th: Jefferson
          
        